Citation Nr: 0329320	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  00-00 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a higher level of special monthly compensation 
(SMC) based on need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran had active service from October 1979 to April 
1980.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In pertinent part, the RO denied entitlement to 
additional special monthly compensation for aid and 
attendance.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
multiple sclerosis with spastic paraplegia of the lower 
extremities and weakness, rated as 100 percent disabling; 
coronary artery disease, status post myocardial infarction; 
rated as 60 percent disabling; neurogenic bladder with 
chronic prostatitis; rated as 60 percent disabling; and 
gastroesophageal reflux disease, rated at 10 percent.  

2.  The veteran has been determined to be entitled to special 
monthly compensation at the intermediate rate between those 
prescribed under subsections (m) and (n) of 38 U.S.C.A. § 
1114, based on loss of use of both lower extremities, with 
additional disabilities of neurogenic bladder, coronary 
artery disease, and gastroesophageal reflux disease, 
independently ratable at 50 percent or more.

3.  The service-connected disabilities are not shown to be so 
disabling as to render the veteran unable to care for his 
daily personal needs or protect himself from the hazards and 
dangers of daily living, without care or assistance on a 
regular basis, or to require that he remain in bed.

3.  The veteran is not shown to suffer from service-connected 
disability manifested by anatomical loss or loss of use of 
the upper extremities, blindness in both eyes having only 
light perception, blindness in both eyes leaving him so 
helpless as to be in need of regular aid and attendance, or 
anatomical loss of both eyes or blindness without light 
perception in both eyes; or from service-connected 
disabilities separately ratable from that involving his lower 
extremities, which would require the aid and attendance of 
another person on a regular basis.


CONCLUSION OF LAW

The criteria for the assignment of additional special monthly 
compensation benefits based on need for regular aid and 
attendance have not been met.  38 U.S.C.A. §§ 1114, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas in this 
regard); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that Court remand for the Board 
to apply the VCAA is not required where the Board decision 
had been issued before the date of enactment of the VCAA).

Thus, the CAFC has clearly held that section 3(a) of the VCAA 
does not apply retroactively to claims decided by the Board 
before the date of its enactment.  In addition, the VA 
General Counsel, in VAOPGCPREC 11-00 (Nov. 27, 2000), also 
held that the VCAA is retroactively applicable to claims 
still pending on the date of its enactment.  Further, the VA 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the November 
1999 Statement of the Case (SOC), April and October 2001 
Supplemental Statements of the Case (SSOCs), and April 2003 
SSOC, as well as associated correspondence issued since the 
appellant filed his claim, he has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  He was advised that, if he adequately identified 
relevant records with names, addresses, and approximate dates 
of treatment, the RO would attempt to obtain evidence on his 
behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding her claim in the SSOC issued in 
October 2001.  In addition, the appellant was advised of the 
specific VCAA requirements in the October 2001 and April 2003 
SSOCs.  It thus appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  

In the present case, the SOC and SSOCs informed the appellant 
of the types of evidence which would be necessary to 
substantiate his claim, and the RO obtained certain medical 
records and opinions pertinent to the appellant's claim.  
That additional evidence was duly considered by the RO when 
it issued the April 2003 SSOC to the appellant and his 
representative.  In particular, the April 2003 SSOC set out 
the relative duties of VA and the appellant in securing 
pertinent evidence, as specified in new 38 C.F.R. § 3.159 
(2003).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  Therefore, the Board finds that 
no useful purpose would be served in remanding this matter 
for more development or procedural steps.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
See also Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual Background

In August 1997, the veteran filed a claim for additional 
special monthly compensation based upon an asserted need for 
the aid and attendance of another person.  

The record reflects that the veteran was hospitalized in 
September 1994 and diagnosed with a factitious disorder, not 
otherwise specified.  He was then hospitalized in September 
1996, due to complaints of progressive heartburn and 
bilateral lower extremity numbness of two months' duration.  
The diagnoses were conversion disorder; possible multiple 
sclerosis, possible paraparesis, and myoclonus; chronic pain 
disorder; gastroesophageal reflux disease; and status post 
myocardial infarction.  

The veteran underwent a VA neuropsychological consultation in 
September 1996.  The diagnosis was conversion disorder, 
"rule out" multiple sclerosis.  

VA outpatient treatment records show that veteran underwent 
chronic pain management therapy from September to October 
1997.

The veteran was provided a VA aid and attendance examination 
in September 1997.  The examination revealed that he was 
unable to walk unaided, and used an electric wheelchair with 
dorsiflexion-adjustable footplates.  He was unable to feed, 
bathe, and dress himself.  He was not confined to bed. He was 
able to sit up in his wheelchair or recliner type chair.  He 
was not considered blind.  He could leave home without 
assistance, but required a wheelchair, a specially equipped 
van, and an electric scooter.  Nursing home care was not 
required.  It was noted that his greatest weakness was in the 
lower extremities, and that upper extremity weakness was 
present on the right side.

The veteran underwent a general psychiatric examination in 
September 1997.  The diagnoses provided were dysthymia; major 
depressive disorder; pain disorder related to general medical 
and psychological factors; and cognitive disorder related to 
the general medical condition.  

In December 1997, the veteran underwent a VA psychological 
assessment, which revealed a pain disorder attributed to both 
a medical condition and psychological factors; history of 
dysthymia; and history of depression.  VA treatment records 
dated from February to May 1998 show that he was seen for 
follow-up appointments.  The records reflect that the he was 
declining in function, and required additional equipment and 
assistance to manage independent living.  

In June 1998, the veteran was seen for follow-up for adaptive 
aid use and lower body dressing needs.  It was noted that he 
benefited from adaptive aids and techniques for independence 
and energy conservation.  He continued to be limited by 
weakness, pain, and obesity, which required assistance in 
problem solving adaptively.  

The veteran was accorded another VA aid and attendance 
examination in July 1998.  The examination revealed that he 
had multiple sclerosis, with grip strength weakness in his 
hands and arms.  He was wheelchair bound, motorized due to 
lack of upper body strength to propel a wheelchair.  It was 
noted that he was able to use a special wheelchair van on a 
very limited basis when traveling close to home.  

The veteran was accorded an additional VA aid and attendance 
examination in August 1998.  That examination revealed that 
he had multiple sclerosis and experienced difficulty with 
using his arms.  He was able to assist in transfers.  He was 
able to leave home with his wheelchair.  

The veteran was accorded a VA general medical examination in 
October 1998.  The report indicated that he continued 
preventive medical health care screening.  With regard to 
exercise, the veteran noticed a decrease in functional status 
secondary to discomfort related to his multiple sclerosis.  
Upon VA aid and attendance examination in October 1998, he 
was able to aid in transport and repositioning in his bed and 
wheelchair.  He was able to operate an electric wheelchair 
with his hand.  

The veteran was accorded a VA neurological examination in 
March 1999.  The claims file was reviewed prior to 
examination.  He reported that he was unable to cook, 
ambulate, and dress himself.  The veteran's upper body and 
leg movements demonstrated more motor power during the 
recitation of history than was objectively demonstrated 
during direct muscle testing.  He had persistent clonus of 
the right lower extremity.  When the leg was lifted off the 
floor by the examiner, the entire leg shook, which the 
examiner believed to be volitional.  There was profound give-
away weakness in both upper and lower extremities.  Grip 
strength was 4/5, bilaterally, which demonstrated motor 
power.  The examiner stated that he was not convinced that 
the veteran had multiple sclerosis.  He further stated that a 
lot of the veteran's disability was functional in nature and 
likely related to his somatoform disorder.  In light the 
above, the examiner stated that he was unable to comment on 
the need for aid and attendance.  The examiner suspected that 
the veteran's functional capacity was higher than exhibited, 
and that the veteran was likely capable of dressing and 
grooming himself.  

The veteran was accorded a VA aid and attendance examination 
in March 1999.  The claims file was reviewed prior to 
examination.  The examiner stated that the veteran would be 
more appropriately evaluated by a neurologist with respect to 
the issue of aid and attendance.  He further stated that as 
far as he could tell the veteran was limited by lower 
extremity paraplegia and upper extremity weakness.  He had 
spasms and tremors.  He experienced chronic pain.  He also 
experienced daily urinary incontinence, as well as possible 
spastic bladder, which required self-catherization.  

The veteran underwent a neuropsychological consultation in 
July 1999.  The results of the symptom checklist indicated 
strong somatic focus, suggestive of somatoform disorder.  
Inconsistencies between cognitive testing between 1997 and 
the current evaluation was noted to be suggestive that his 
cognitive deficits might be driven at least in part by 
underlying psychological factors.  

In a September 1999 addendum, the examiner indicated that she 
had reviewed the July 1999 neuropsychological evaluation and 
the results of the September 1999 magnetic resonance imaging 
(MRI) scan of the cervical spine.  She stated that the 
neuropsychological testing suggested strong somatic focus 
suggestive of a somatoform disorder, which was consistent 
with findings of previous examiners on previous hospital 
admissions and findings during VA examinations.  The cervical 
MRI failed to reveal any abnormalities besides some mild 
spondylosis.  This was thought to be unlikely clinically 
related to his complaints.  The impression was somatoform 
disorder.  The veteran's level of disability was assessed as 
unlikely to be as severe as presented, and was thought most 
likely due to his underlying psychological difficulties.  The 
diagnosis of multiple sclerosis was reported to be 
questionable.  

VA treatment records dated in September 1999 show that the 
veteran was seen with complaints of chronic pain due to 
multiple sclerosis, clonus/spasms, voiding dysfunction, and 
inconsistent bowel movements.  

The veteran was accorded a VA mental disorders examination in 
December 1999.  The examiner diagnosed the veteran with 
somatization disorder, which was noted to be related to his 
military service.  

The veteran was accorded a VA cranial nerves examination in 
December 1999.  The examiner concluded that the veteran did 
not meet the requirements for even possible multiple 
sclerosis.  He stated that his neurological signs and 
symptoms were inconsistent with any abnormalities seen on any 
objective testing, including magnetic resonance imaging, and 
his examination was functional in nature.  Given his 
conversion symptoms combined with numerous other somatic 
complaints, it was consistent with a diagnosis of 
somatization disorder.  

In a December 1999 addendum, the examiner stated that the 
veteran does not have multiple sclerosis, since he does not 
meet the criteria for the diagnosis.  He further stated that 
the preexisting diagnosis for a neurogenic bladder was 
insufficient in itself for the diagnosis for multiple 
sclerosis.  He stated that the diagnosis of neurogenic 
bladder was in doubt.  The urodynamic studies conducted in 
June 1996 revealed no instability to provocation, smooth 
bladder wall, normal compliance, no reflux, no hyperreflexia, 
no abnormal electromyography activity, and a paraodoxic 
response to Ditropan.  The assessment noted, in pertinent 
part, "could not assess for dyssynergia.  However, the low 
pressure, smooth appearing bladder would speak against 
this."  The examiner was unable to determine the nature of 
the veteran's symptoms.  In sum, there were essentially no 
abnormalities noted on urodynamic studies that could support 
the diagnosis of a neurogenic bladder.  It was further noted 
that, even if the veteran were determined to have neurogenic 
bladder, he has other conditions which might predispose him 
to that disorder, such as non-insulin-dependent diabetes.  
The examiner opined that the veteran had neither multiple 
sclerosis or neurogenic bladder, based upon available 
evidence and clear somatization and functional examination.  

VA treatment records dated from 1999 to 2001 show that the 
veteran was seen with numerous complaints.  

A February 2001 hospitalization report from Silverton 
Hospital shows that the veteran was admitted due to extreme 
exacerbation of multiple sclerosis after a single infusion of 
SoluMedrol, less than three weeks prior.  The diagnoses were 
multiple sclerosis, chronic progressive type, with marked 
relapse and poor response; diabetes mellitus type 2, 
controlled; hypercholesterolemia; hypothyroidism; and 
coronary artery disease.  

A VA hospitalization report dated in July 2001 shows that the 
veteran presented with symptoms consistent with urinary tract 
infection.  

Private records dated in August 2001 from Benedictine Center 
Home Health Agency indicate that the veteran was doing poorly 
in his leased home, and could benefit from daily supervision 
to address medications, appointments, cleaning, home 
maintenance, activities of daily living, and finances.  

A VA examination conducted in August 2001 revealed diagnoses 
of dysthymia and major depressive disorder.  

III.  Legal Analysis

The veteran asserts that he is entitled to special monthly 
compensation at a rate in excess of that currently assigned 
under 38 U.S.C.A. § 1114(p).  The claims file shows, that 
through its discussions in the rating decisions, statement of 
the case, and supplemental statements of the case, that the 
RO has notified the veteran of the evidence needed to 
substantiate his assertion, and evidence has been received.  
His primary argument is that of substantial loss of use of 
the upper extremities, so as to warrant SMC at a rate in 
excess of the intermediate rate between subsections (m) and 
(n) of section 1114 of the statute.

As noted, the veteran is currently in receipt of SMC at the 
intermediate rate between at 38 U.S.C.A. § 1114(m) and (n), 
based on loss of use of both lower extremities with 
additional service-connected disabilities independently 
ratable at 50 percent or more.  See 38 C.F.R. § 3.350(f)(3).  
However, he maintains that a higher rate of special monthly 
compensation is warranted on the basis of substantial loss of 
use of the upper extremities.  The Board has considered this, 
as well as other criteria for SMC in excess of the currently 
assigned rate, including any need for regular aid and 
attendance required for his service-connected disabilities.

Additional SMC is available under 38 U.S.C.A. § 1114(n) only 
for:  anatomical loss or loss of use of both extremities, 
blindness in both eyes having only light perception, 
blindness in both eyes leaving the veteran so helpless as to 
be in need of regular aid and attendance, or anatomical loss 
of both eyes or blindness without light perception in both 
eyes.

Additional SMC is available under 38 U.S.C.A. § 1114(o) only 
if an individual establishes entitlement to two or more rates 
of SMC, with no condition being considered twice, as provided 
in 38 U.S.C.A. § 1114(l) through (n).  In other words, 
entitlement to this level of SMC would require, in this case, 
that the veteran would be in need of regular aid and 
attendance due to service-connected disabilities other than 
those involving his lower extremities, for which the 
intermediate rate between (m) and (n) has already been 
assigned.

If the veteran, as a result of service-connected disability, 
is in need of regular aid and attendance under 38 U.S.C.A. § 
1114(l), he must meet the basic criteria for determining such 
under 38 C.F.R. § 3.352(a), which are as follows:  inability 
of the claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need or 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of the claimant to feed himself through loss 
of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to him or his daily environment.  

It is not required that all of these disabling conditions be 
found to exist before a favorable rating may be made.  The 
particular personal functions which the veteran is unable to 
perform, should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  

Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a); See Turco v. Brown, 9 Vet. App. 222 
(1996).

The Board recognizes the severity of the veteran's service- 
connected disability affecting his lower extremities, as well 
as his other neurologic disorders.  However, there is no 
evidence of record that indicates that he requires the 
regular aid and attendance of another person based solely on 
disablement attributable to his service-connected 
disabilities.

By virtue of his service-connected disability ratings, the 
veteran has obvious significant impairment due to service-
connected disabilities.  First of all, the record clearly 
shows that the veteran is not bedridden, and he is able to 
use a motorized wheelchair and help with transfers.  The 
issue in this case is whether the veteran requires regular 
aid and attendance due to his service-connected disabilities, 
over and above the level of care which he receives under the 
rate of SMC currently assigned.  

In this regard, it is noted that VA evaluated the veteran 
numerous times between 1997 and 2002, including examinations 
specifically to assess whether he met the criteria for aid 
and attendance benefits.  

The veteran's complaints of substantial loss of use of the 
upper extremities and severe tremors of the lower extremities 
are not supported by the documented, objective medical 
evidence of record.  In addition, the record shows that more 
than one VA examiner has questioned whether the veteran is an 
accurate and credible historian in his case.  The salient 
point is that there is credible evidence that the symptoms 
which are attributable to multiple sclerosis, are less severe 
than the veteran presents them to be.  There is evidence to 
show that the veteran is need of assistance with cleaning, 
organizing, and medication.  There is no evidence to show 
that he is in need of aid and attendance due to service-
connected disabilities other than multiple sclerosis with 
loss of use of both lower extremities.  No evidence has been 
received showing that the veteran has a service-connected 
disability evaluated as 100 percent disabling separate and 
distinct from his multiple sclerosis.  There is no evidence 
of record to show that his apparent difficulty with his upper 
extremities more closely approximates loss of use of the 
upper extremities, so as to warrant greater SMC in excess of 
the intermediate level between the "m" and "n" rates.  
While significant impairment is conceded and is compensated 
for, the veteran's disorders do not approach, or more closely 
approximate, disability, which warrants SMC in excess of the 
current SMC rate.

The veteran's overall physical impairment related to his 
service-connected disabilities does not render him eligible 
for a higher rate of special monthly compensation under any 
of the provisions of the cited legal authority.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt is inapplicable where, as here, the preponderance 
of the evidence is against the claim of entitlement to a 
higher rate of special monthly compensation based on his 
asserted need for aid and attendance.  


ORDER

Entitlement to a higher level of special monthly compensation 
(SMC) based on need for regular aid and attendance is denied. 




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



